Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                           CASE NO.:
  JANET HOYT,

          Plaintiff,

  VS.                                                      INJUNCTIVE RELIEF SOUGHT

  JAE MIAMI DADE, LLC,
  d/b/a WENDY'S #2401,

         Defendant.


                                             COMPLAINT

         Plaintiff, JANET HOYT ("Plaintiff'), by and through undersigned counsel, hereby files

  this Complaint and sues JAE MIAMI DADE, LLC d/b/a WENDY'S #2401 ("Defendant") for

  declaratory and injunctive relief, attorneys' fees, expenses and costs (including, but not limited to,

  court costs and expert fees) pursuant to 42 U.S.C. §12182 et. seq., and the 2010 Americans with

  Disabilities Act ("ADA") and alleges as follows:


                                   JURISDICTION AND VENUE

         1.       This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §1331 for Plaintiffs claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant's

  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.

         2.       Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C.

  §1391(B) and the Internal Operating Procedures for the United States District Court for the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

  County, Florida.

                                                    1
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 2 of 11



                                                   PARTIES

          3.      Plaintiff, JANET HOYT, is a resident of the state of Florida residing in Palm Beach

   County, Florida, and is otherwise suijuris.

          4.      Upon information and belief, Defendant is the lessee, operator, owner and/or lessor

  of the Real Property, which is subject to this lawsuit, and is located at 17331 Pines Boulevard,

  Pembroke Pines, Florida 33029 ("Premises") and is the owner of the improvements where the

  Premises is located.

          5.      The Premises is a place of public accommodation.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including extreme,

  chronic arthritis in her lower extremities; the loss of use of her legs; rheumatoid arthritis in both

  her arms and legs; a floating knee; a fractured leg; multiple ankle surgeries; and both significant

  scarring and scar tissue build up in her knees due to numerous surgeries. The above listed

  permanent disabilities and symptoms cause sudden onsets of severe pain and require Plaintiff to

  use a mobility device at all times and substantially limit Plaintiffs major life activities. In addition,

  Plaintiff requires the use of a handicapped parking space and is legally authorized to use same.

          8.      At the time of Plaintiffs visits to the Premises on November 14, 2018 and on

  January 9, 2019 (and prior to instituting this action), Plaintiff suffered from a "qualified disability"

  under the ADA and required accessible means of entry at the Premises. Plaintiff personally visited

  the Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods and amenities within the Premises, even though she was a "bona fide patron".




                                                     2
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 3 of 11



           9.      Plaintiff is in Broward County, Florida and the Pembroke Pines, Florida, area on a

   regular and constant basis. The Premises that is the subject of this Complaint is in close proximity

   to the friends, family and areas Plaintiff frequents.

           10.     Plaintiff, in her individual capacity, will absolutely return to the Premises in the

   near future and avail herself to all of the services offered at the Premises when Defendant modifies

   the Premises or modifies the policies and practices to accommodate individuals who have physical

   disabilities.

           11.     Plaintiff is continuously aware of the violations at Defendant's Premises and is

   aware that it would be a futile gesture to return to the Premises as long as those violations exist,

   and Plaintiff is not willing to suffer additional discrimination.

           12.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

   of the ADA.

           13.     Plaintiff would like to be able to be a patron of the Premises in the near future and

  be able to enjoy all of the goods and services that are available to the able-bodied public, but is

  currently precluded from doing so as a result of Defendant's discriminatory conduct as described

  herein. Plaintiff will continue to be precluded from using the Premises until corrective measures

  are taken at the Premises to eliminate the discrimination against persons with physical disabilities.

           14.     Completely independent of her personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a "tester", Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of



                                                     3
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 4 of 11




   those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to the Premises in the near future to verify its compliance

  or non-compliance with the ADA and to otherwise use the public accommodation as members of

  the able-bodied community are able to do.

          15.     Independent of other subsequent visits, Plaintiff also intends to visit the Premises

  regularly to verify its compliance or non-compliance with the ADA, and its maintenance of the

  accessible features of the Premises. In this instance, Plaintiff, in Plaintiffs individual capacity and

  as a "tester", visited the Premises, encountered barriers to access at the Premises, engaged and

  tested those barriers, suffered legal harm and legal injury and will continue to suffer such harm

  and injury as a result of the illegal barriers to access and the violations of the ADA set forth herein.

  It is Plaintiff's belief that said violations will not be corrected without Court intervention, and thus

  Plaintiff will suffer legal harm and injury in the near future.

          16.     Plaintiff, in her capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          17.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 16

  above as if fully stated herein.

          18.     On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or



                                                     4
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 5 of 11




  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         19.       Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.



                                                     5
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 6 of 11




  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

          20.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

          21.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant's Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          22.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          23.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          24.      Although not required under the ADA, in an attempt to avoid the need for the filing

  of the instant lawsuit, counsel for Plaintiff e-mailed counsel for Defendant a proposed draft

  complaint on March 11, 2019. Undersigned counsel followed up repeatedly with Defendant's



                                                     6
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 7 of 11




  counsel via e-mail and telephone from March 2019 through July 2, 2019 and received very limited

  responses. Plaintiff was left with no choice but to file the instant lawsuit.

          25.     Defendant's policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          26.     Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant's

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at

  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          27.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as "ADAAG"), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.'

          28.    Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found in the Women's Restroom:


  1 Effective
            April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                     7
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 8 of 11




           a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

               exceeding the limits for a person with a disability in violation of 2010 ADAAG

               §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

               Standards.

           b. Failing to provide sufficient clear floor space around a water closet without any

               obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

               603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

               ADA Standards.

           c. Failing to provide the proper insulation or protection for the plumbing or other

              sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

               §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

           d. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

              the finished floor measured to the top of the gripping surface in violation of 2010

              ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the 1991

              ADA Standards.

           e. Failing to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

           f. Failing to provide a soap dispenser at the correct height above the finished floor in

              violation of 2010 ADAAG §§606, 606.1 and 308 and/or §4.16.6 and 4.27.3 of the

              1991 ADA Standards.




                                                 8
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 9 of 11




                g. Failing to provide the water closet in the proper position relative to the side wall or

                   partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2 and

                   4.17.3 of the 1991 ADA Standards.

          29.      To the best of Plaintiff's belief and knowledge, at the time of filing this lawsuit

  Defendant has failed to eliminate the specific violations set forth in paragraph 28 above.

          30.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

         31.       To date, the readily achievable barriers and violations of the ADA still exist and

  have not been remedied or altered in such a way as to effectuate compliance with the provisions

  of the ADA.

         32.       As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         33.       To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         34.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

  was required to make the Premises, a place of public accommodation, accessible to persons with




                                                      9
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 10 of 11




   disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

   to comply with this mandate.

           35.      Plaintiff has retained undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have her reasonable attorneys' fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. §12205.

          36.       The violations alleged in paragraph 28 above are readily achievable to modify in

   order to bring the Premises or the Facility/Property into compliance with the ADA.

          37.       In the instances where the 2010 ADAAG Standards do not apply to the violations

   listed in paragraph 28 above, the 1991 ADA Standards apply.

          38.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiffs injunctive relief, including entering an Order to alter the Premises to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Premises until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                 1. This Court declare that the Premises owned, operated and/or controlled by

                    Defendant is in violation of the ADA;

                 2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                    facilities to make them accessible to and usable by individuals with disabilities to

                    the full extent required by Title III of the ADA;

                 3. This Court enter an Order directing Defendant to evaluate and neutralize its

                    policies, practices and procedures toward persons with disabilities, for such




                                                     10
Case 0:19-cv-61736-WPD Document 1 Entered on FLSD Docket 07/15/2019 Page 11 of 11




               reasonable time so as to allow Defendant to undertake and complete corrective

               procedures to the Premises;

            4. This Court award reasonable attorneys' fees, all costs (including, but not limited to

               the court costs and expert fees) and other expenses of suit to Plaintiff; and

            5. This Court award such other and further relief as it may deem necessary, just and

               proper.




   Dated:        7/15/2019


                                              Respectfully submitted by:


                                              BY: /s/ Jason S. Weiss
                                                    Jason S. Weiss
                                                    Jason@jswlawyer.com
                                                    Florida Bar No. 356890
                                                    WEISS LAW GROUP, P.A.
                                                    5531 N. University Drive, Suite 103
                                                    Coral Springs, FL 33067
                                                    Tel: (954) 573-2800
                                                    Fax: (954) 573-2798
                                                    Attorneys for Plaintiff




                                                11
